DISSENTING OPINION OF
KEMP, J.
I am unable to agree with the majority in holding, that there was no error in permitting Mr. Young to answer the question calling for his opinion as to “what an ordinarily prudent man would do under the same circumstances and conditions,” but realizing that dissenting opinions are of very little value I content myself with setting forth my reasons very briefly.
In order to understand the full import of this question consideration must be given to some of the evidence that had gone before. The witness had stated that in addition to the mechanical means or rigging which he had described barriers should have been placed across the street and a man at each barrier with authority to stop people from passing. When the question under consideration was propounded counsel for defendant objected upon the grounds among others that the witness cannot state what a reasonably prudent man would do under any circumstances and that this is something outside of the functions of an expert. I am of the opinion that both of these objections should have been sustained. It is apparent that this question in addition to calling for the opinion of the witness as to what mechanical means or rigging an ordinarily prudent man would employ to pull down the wall called for his opinion as to what precautionary means an ordinarily prudent man would have *40taken to warn people away from the danger zone. The matter of warning people away from the danger zone is so clearly outside the field of a civil engineer’s or contractor’s special knowledge that it seems to me the mere statement of the question would demonstrate the validity of the objection that it was outside the functions of an expert. It is unquestionably the general rule that jurors should reason and witnesses should not. In other words, as to matters of common knowledge a jury can, generally speaking, gain nothing of essential value from the judgment of witnesses, however experienced or skilled. Chamberlayne, Ev., Sec. 872. Whatever may be said of the right of a witness skilled in a given trade or profession to express an opinion as to what an ordinarily prudent man would do to carry out work which can be done only by one skilled in his trade or profession I feel sure that no authority can be found authorizing such a witness to express an opinion upon a matter entirely outside of his special knowledge. When this question was propounded, counsel for defendant, although objecting as above stated, admitted that the witness might state what he would have done under the circumstances. The court suggested to counsel for plaintiff that this would reach the same end, to which counsel at first assented and had the witness state what he himself would have done. But having-secured this evidence counsel then insisted upon his original question and the witness was permitted to answer over the objections above set out. Counsel having agreed that the witness might state what he himself would have done I readily agree that if testimony as to what a reasonably prudent man would do under the circumstances is the same thing as testimony of what the witness would have done under the circumstances no prejudicial error was committed in receiving the evidence. Counsel for plaintiff evidently did not consider them identical for after the *41witness bad testified fnlly as to wbat methods should have been used and what he would have done both as to pulling down the wall and warning people in the vicinity away from the danger zone he insisted upon the witness being permitted to state what in his opinion a reasonably prudent man would have done under the circumstances. It is true the witness answered the question by saying that “In my opinion a man of ordinary prudence would follow out or should follow out the same general procedure as I have said,” thus indicating that he did not differentiate between the two. He evidently reasoned that any departure from the means which he would have used would constitute conduct which a man of ordinary prudence would not indulge in. But regardless of how the witness may have reasoned I think there is a vast difference in the nature of the two inquiries. The average juror is as well qualified to form an opinion as to what an ordinarily prudent man would do in the way of warning people away from the danger zone as the witness and for that reason, if for no other, I think this evidence should have been excluded.